DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zayas (US 2012/0055367 A1).
Referring to Claim 1: Zayas discloses a frame structure for suspending a rider from a trolley (4) moving along a rail (3) in a longitudinal direction (Fig. 2), comprising:
a bar (28) fixedly mounted to the trolley transverse to the longitudinal direction (Fig. 3); 
a frame including:
a horizontal segment (see bracket circled in annotated Fig. 3 below) positioned above a location for the rider, at least one vertical segment (24) extending from the horizontal 
a pivot assembly (26-30) including a first portion (26) coupled (via 25) to the trolley (4) and a second portion (29) coupled to the horizontal segment (see bracket circled in annotated Fig. 3 below), wherein the pivot assembly provides at least two axes of rotation (axes through 28 and 30) between the first portion (26) and the second portion (29) (Para. [0055]); and
a sway limiter (32) connected between the bar (28) and the horizontal segment (see bracket circled in annotated Fig. 3 below) limiting a range of movement of the pivot assembly (Para. [0056]).

    PNG
    media_image1.png
    678
    524
    media_image1.png
    Greyscale

Referring to Claim 5: Zayas discloses a frame structure, wherein the first portion (26) of the pivot assembly (26-30) is a hanger and the second portion (29) is a bracket coupled to the hanger via a pin (30), wherein the bracket includes a cylindrical bearing (around pin 30) retaining at least a portion of the horizontal segment (see bracket circled in annotated Fig. 3 above) (Para. [0055]) (Figs. 2 and 3).

Referring to Claim 8: Zayas discloses a frame structure, wherein the pivot assembly (26-30) comprises a universal joint coupling the first portion (26) to the second portion (29) (Para. 55) (Fig. 2).
	The orthogonal pivot axes (axes through 28 and 30) of Zayas may be broadly interpreted as providing a universal joint.

Referring to Claim 11: Zayas discloses a frame structure, wherein the sway limiter (32) is one of: a length of tensile material, a hydraulic cylinder, or a pneumatic cylinder (Para. [0056]) (Fig. 3).

Referring to Claim 12: Zayas discloses a frame structure, wherein further comprising a fixture (seat) simulating sporting equipment mounted on the horizontal platform (floor of trolley 19) (Figs. 7 and 8).
	The seat of Zayas can be broadly interpreted as simulating the seat of a racecar, racing being considered the sport in this scenario.
	
Referring to Claim 13: Zayas discloses a frame structure, wherein the fixture is one of: a saddle, a seat (Figs. 7 and 8), a handle, or a foot binding.

Referring to Claim 18: Zayas discloses a transport system comprising: 
a support mechanism (7-10) (Fig. 3);
a track assembly (1-3) supported by the support mechanism to allow unimpeded translational movement of a trolley (4) along the track assembly in a longitudinal direction (Fig. 3); and 
at least one frame structure suspended from the trolley, comprising:
a bar (28) fixedly mounted to the trolley transverse to the longitudinal direction (Fig. 3); 
a frame including:
a horizontal segment (see bracket circled in annotated Fig. 3 below) positioned above a location for the rider, at least one vertical segment (24) extending from the horizontal segment, and a substantially horizontal platform (floor of trolley 19) suspended from the vertical segment (Fig. 2); 
a pivot assembly (26-30) including a first portion (26) coupled (via 25) to the trolley (4) and a second portion (29) coupled to the horizontal segment (see bracket circled in annotated Fig. 3 below), wherein the pivot assembly provides at least two axes of rotation (axes through 28 and 30) between the first portion (26) and the second portion (29) (Para. [0055]); and
a sway limiter (32) connected between the bar (28) and the horizontal segment (see bracket circled in annotated Fig. 3 below) limiting a range of movement of the pivot assembly (Para. [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Blonk et al. (US 2010/0236444 A1).
Referring to Claim 2: Zayas does not teach an adjustable harness connection slidably mounted to the vertical segment. 
However, Blonk teaches an amusement ride device with an adjustable harness (5) connection (10) slidably mounted to the vertical segment (4) (Figs. 1A-1C) (Para. [0049] and [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to adapt a carriage with an adjustable harness connection slidably mounted to the vertical segment, such as the carriage and harness taught by Blonk, in order to enhance passenger enjoyment by enabling the passenger to travel along the track in a standing position.

Referring to Claim 3: Zayas does not teach a harness assembly coupled to the adjustable harness connection. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to adapt a carriage with an adjustable harness slidably mounted to the vertical segment, such as the carriage and harness taught by Blonk, in order to enhance passenger enjoyment by enabling the passenger to travel along the track in a standing position.

Referring to Claim 4: Zayas does not teach a harness assembly that includes a back support oriented in a vertical plane and pivotably mounted to the adjustable harness connection. 
However, Blonk teaches an amusement ride device with an adjustable harness connection (10) slidably mounted to the vertical segment (4) (Figs. 1A-1C) and a back support (6) oriented in a vertical plane and pivotably mounted to the adjustable harness connection (Para. [0050]) (Figs. 1B-1C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to adapt a carriage with an adjustable harness slidably and pivotally mounted to the vertical segment, such as the carriage and harness taught by Blonk, in order to enhance passenger enjoyment by enabling the passenger to travel along the track in a standing position.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Schwarzkopf (US 4,520,732).
Referring to Claim 14: Zayas does not teach a second trolley with a second bar, a second horizontal segment, a second pivot assembly, and a sway limiter. 
However, Schwarzkopf teaches an amusement ride with a frame structure further comprising:
a second bar (16) fixedly mounted to a second trolley (4) riding on the rail (10), the second bar transverse to the longitudinal direction (Fig. 2);
a second pivot assembly (3) coupling the second trolley and the vertical segment (2) (Fig. 1); 
a sway limiter (28) connected between the second bar and the second vertical segment limiting a range of movement of the second pivot assembly (Col. 6, lines 6-19) (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to use a second trolley with a second bar, a second horizontal segment, a second pivot assembly, and a sway limiter, as taught by Schwarzkopf, in order to provide the underhung passenger compartment with additional support and carry a greater number of passengers in a larger passenger compartment.

Referring to Claim 17: Zayas does not teach at least two seats mounted in tandem to the substantially horizontal platform.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to use at least two seats mounted in tandem, as taught by Schwarzkopf, in order to carry a greater number of passengers in a larger passenger compartment.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas in view of Schwarzkopf and Pettit (US 3,568,605).
Referring to Claim 15: Zayas does not teach that the horizontal segment includes a plurality of lateral supports connecting two outer frames.
However, However, Pettit teaches a suspended monorail system with a plurality of lateral supports (25) connecting two outer frames (23, 24) (Col. 2, lines 49-64) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to use a larger passenger compartment with lateral supports and outer frames, as taught by Pettit, in order to carry a greater number of passengers in a larger passenger compartment.

Referring to Claim 16: Zayas does not teach that the outer frames include the at least one vertical segment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Zayas to use a larger passenger compartment with outer frames including a vertical segment, as taught by Pettit, in order to carry a greater number of passengers in a larger passenger compartment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf in view of Blonk.
Referring to Claim 19: Schwarzkopf teaches a frame structure for suspending a rider from at least two trolleys (4) moving along a rail (10) in a longitudinal direction (Fig. 1), comprising:
at least two horizontal segments (16) oriented transverse to the longitudinal direction (37), coupled to a respective one of the at least two trolleys (Fig. 2), and positioned above a location (1a, 1b) for the rider (Fig. 1);
at least one vertical segment (2) extending from each horizontal segment (Fig. 3); 
a substantially horizontal platform (1) suspended between the vertical segments (Fig. 1).
	Schwarzkopf does not specifically teach a harness assembly positioned above the substantially horizontal platform. However, Blonk teaches an amusement ride device with a harness assembly (5) positioned above the substantially horizontal platform (3) (Figs. 1A-1C) (Para. [0049] and [0050]). 
.

Allowable Subject Matter
Claims 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, the prior art, including Zayas, fails to teach that “the horizontal segment extends from each end of the cylindrical bearing and a vertical segment extends from the horizontal segment on each side of the cylindrical bearing.” The Examiner finds no obvious reason to modify Zayas in this manner. Such a modification would require improper hindsight reasoning.
	Regarding claim 7, the prior art, including Zayas, fails to teach that “the horizontal segment extends from one end of the cylindrical bearing to the vertical segment and another end of the horizontal segment includes a cap that abuts the cylindrical bearing.” The Examiner finds no obvious reason to modify Zayas in this manner. Such a modification would require improper hindsight reasoning.
Regarding claim 9, the prior art, including Zayas, fails to teach that “the pivot assembly comprises a closable linkage coupling the bar to a tether, wherein the tether passes through an opening in the second portion of the pivot assembly.” The Examiner finds no obvious reason to modify Zayas with the claimed tether. Such a modification would require improper hindsight reasoning.

Regarding claim 10, the prior art, including Zayas, fails to teach that “the second portion of the pivot assembly includes a cylindrical bearing retaining at least a portion of the horizontal segment.” The Examiner finds no obvious reason to modify Zayas in this manner. Such a modification would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chick (US 2014/0360398 A1) teaches an amusement ride with a fixture (19) simulating sporting equipment (Fig. 1). Roodenburg et al. (US 2011/0048274 A1) teaches a rollercoaster amusement device with lateral sway limiter and tandem seating (Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617